Citation Nr: 1732295	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for sarcoidosis, to include as secondary to exposure to contaminated water at Camp Lejeune and/or secondary to herbicide exposure and/or secondary to ionizing radiation exposure and/or secondary to hazardous chemical exposure to include asbestos.

2. Entitlement to service connection for tension headaches, to include as secondary to exposure to contaminated water at Camp Lejeune and/or secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits on appeal.

The Veteran requested a local hearing with a local decision review officer.  In June 2015, the Veteran appeared and testified before a decision review officer at the Louisville RO.  An Informal Conference Report is associated with the claims file.

The Board notes the Veteran's tension headaches claim was previously denied in a final April 1979 rating decision, and his sarcoidosis claim was previously denied in a final August 2003 rating decision.  However, the Board has since received service department documentation.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant service department records that existed buy were not associated with the claims file when VA first decided the claim, VA will reconsider the claim a de novo basis 38 C.F.R. § 3.156(c).  Accordingly, de novo review of this claim is warranted. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate the claims of service connection for sarcoidosis and tension headaches, the claims must be remanded for further development.  In October 1979, the Veteran was afforded his only VA examination.  Although the October 1979 VA examination did address sarcoidosis and tension headaches, the Board finds the examination inadequate to properly adjudicate the appeal before the Board as it failed to provide a nexus opinion or supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran contends that his sarcoidosis is secondary to exposure to contaminated water at Camp Lejeune and/or secondary to herbicide exposure and/or secondary to ionizing radiation exposure and/or secondary to hazardous chemical exposure to include asbestos, and his tension headaches are secondary to exposure to contaminated water at Camp Lejeune and/or secondary to herbicide exposure.  In August 2012, the Veteran submitted service department records showing service at Camp Lejeune in 1965.  The newly submitted records also show the Veteran served aboard the USNS Barrett, during which the Veteran contends he was exposed to asbestos.  

Sarcoidosis and tension headaches are not listed 38 C.F.R. § 3.309(f), as would warrant consideration for service connection on a presumptive basis due to exposure to contaminated water at Camp Lejeune.  The Veteran's records and contentions do not support a presumptive basis for service connection for herbicide exposure as the Veteran does not have the requisite service requirements under 38 C.F.R. § 3.307(a)(6), and both sarcoidosis and tension headaches are not listed as disabilities listed in 38 C.F.R. § 3.309(e).  Nevertheless, the Veteran is not precluded from entitlement to service connection as entitlement may still be granted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, further development is needed to determine whether the Veteran is entitled to a grant of service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records with the help of the Veteran from the VA or any other entities the Veteran identifies.

If the records are not found, no longer exist, or otherwise unavailable, a written negative reply is required, and the appellant notified in accordance with 38 C.F.R. § 3.159.  All attempts to obtain any such records should be documented in the file.

2. The AOJ should arrange for exhaustive development to ascertain (1) whether the Veteran was exposed to contaminated water at Camp Lejeune (see M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 7.a); (2) whether the Veteran was exposed to herbicides (see M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7.a); (3) whether the Veteran was exposed to hazardous chemicals to include asbestos (see M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9); and (4) whether the Veteran was exposed to ionizing radiation on a nuclear submarine (see M21-1, Part IV, Subpart ii, Chap. 1, Sec. C, Para. 6.a).  If further information from the Veteran is needed for this development, he should be asked to provide it, and afforded an opportunity to respond.  If the information sought is unavailable (e.g., because lost or destroyed, it should be so noted for the record).

Thereafter, the AOJ (as part of the adjudicatory process) should make findings for the record regarding whether the Veteran was exposed to contaminated water, herbicides, hazardous chemicals to include asbestos, or radiation during his active duty service at Camp Lejeune, Camp Sukiran, aboard USNS Barrett, and a nuclear submarine referred to as "Sub Unit One" in the Veteran's evidence.  If exposure is found, the nature of exposure and extent of exposure should be noted for the record.  If exposure is not found, the facts on which that determination is made should be noted.  If a response to a question is not possible, the AOJ should describe the scope of the search, and explain why that is so, i.e., what information is needed for further development is lacking.

3. After completing the aforementioned development, the Veteran must be afforded a new VA medical examination (or examinations, if the AOJ deems necessary), with a qualified medical professional, to address the service connection claims for sarcoidosis and tension headaches.

The examiner must review the Veteran's claim file in its entirety and provide opinions for whether it is at least as likely as not (a 50 percent or greater probability) that the sarcoidosis and tension headaches are etiologically related to service.

A complete rationale for any opinions expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record; this includes any relevant private medical opinions.

4. After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


